TER CURIAM.
The evidence supports the conclusion that the petitioner freely and voluntarily entered his plea of guilty, not desiring counsel to be appointed for him and the case not indicating any particular need therefor. There was no unconstitutional denial of the right to have the assistance of counsel. The contention that Rule II (4) for criminal cases, 28 U.S.C.A. following section 723a, limiting the time in which a plea of guilty may be withdrawn is unconstitutional as denying the right of trial by jury need not be decided, because it does not appear that the petitioner at any time sought to withdraw his plea.
Judgment affirmed.